[Cite as State v. Bullock, 2022-Ohio-925.]

                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




STATE OF OHIO,                               :   APPEAL NOS. C-210256
                                                            C-210257
          Plaintiff-Appellee,                :   TRIAL NOS. B-2002309
                                                            B-1904472
  vs.                                        :

BUDDY BULLOCK,                               :
                                                   O P I N I O N.
          Defendant-Appellant.               :




Criminal Appeals From: Hamilton County Court of Common Pleas

Judgments Appealed From Are: Affirmed

Date of Judgment Entry on Appeal: March 25, 2022




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Mary Stier, Assistant
Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Lora Peters, Assistant
Public Defender, for Defendant-Appellant.
                           OHIO FIRST DISTRICT COURT OF APPEALS




CROUSE, Judge.

           {¶1}    After a jury trial, defendant-appellant Buddy Bullock was convicted of

two counts of assault stemming from separate physical confrontations with

corrections officers while he was an inmate at the Hamilton County Justice Center.

The state alleged that Bullock grabbed the genitals of the officers during each

confrontation. The defense argued that Bullock did not knowingly cause physical

harm to the officers and that the officers’ claims were made up or exaggerated to

cover for their excessive use of force. Bullock has appealed, arguing in one

assignment of error that his convictions were against the manifest weight of the

evidence. For the reasons discussed below, the sole assignment of error is overruled

and the judgments of the trial court are affirmed.

                                           August 7, 2019

           {¶2}    On August 7, 2019, Bullock met with Parole Officers Crawford1 and

Ashely Autry in the Hamilton County Justice Center. Bullock had been arrested for a

parole violation, and the officers were there to inform Bullock that he was going to be

released from jail.

           {¶3}     Corrections Officer Jacob Miles testified that he was asked to

supervise the visit because Officers Crawford and Autry were concerned about

Bullock becoming “irate.” Miles testified that Bullock started cursing at the officers

when Crawford told him that he would have to attend a “treatment program.” Miles

told Bullock three times that the officers were there to help him get released and that

he needed to calm down and watch his language. Bullock then directed his anger



1   Crawford’s first name is not in the record.


                                                    2
                      OHIO FIRST DISTRICT COURT OF APPEALS



toward Miles and started cursing at him. Miles told Bullock that he would be placed

in his cell until he was released.

       {¶4}    Bullock responded that he was not going to get up from his seat. Miles

testified that he attempted to escort Bullock back to his cell, but when he grabbed

Bullock, he resisted by pulling away. Miles testified that he utilized a “takedown” to

get Bullock to the ground and once they were on the ground, Bullock grabbed and

squeezed his genitals. Miles testified that the pain caused his whole body to “lock

up.” He testified that he has hereditary angioedema and, as a result, trauma to his

body can cause significant subcutaneous swelling. Miles did not undergo any medical

treatment as a result of Bullock’s assault, but he experienced pain in his genitals the

rest of the day and went home early from work. Miles testified that Bullock also

punched him in the face twice, but the punches did not make “good contact.”

       {¶5}    The incident was recorded by surveillance video. The video did not

record audio, but it shows Bullock talking with the parole officers and becoming

agitated. Eventually, Miles approached Bullock, grabbed him by his left arm, and

pulled him out of his chair. Bullock resisted. Miles took Bullock to the ground,

landing on top of him. While Miles was on top of Bullock, Bullock reached his right

hand down into the area of Miles’s genitals. Because Miles’s body is blocking the

camera’s view, the video does not show whether Bullock grabbed Miles’s genitals.

       {¶6}    The video shows that Miles punched Bullock in the side, rolled over on

top of him, and continued to punch him in the side while Bullock wrapped both of

his arms around Miles’s back. Another deputy arrived and grabbed Bullock’s arm.

Miles continued to punch Bullock in the head and body. Bullock rolled onto his

stomach and put his hands over his head. Miles continued to punch Bullock while the




                                              3
                           OHIO FIRST DISTRICT COURT OF APPEALS



other deputy attempted to get control of Bullock’s hands. Eventually, more deputies

arrived and they placed Bullock in handcuffs.

          {¶7}     Miles testified that he punched Bullock to cause pain, but not injury.

He described the technique as “pain compliance” and testified it was an approved

method in the use-of-force manual and that he was trained in the use of pain

compliance at the academy. However, on cross-examination he refused to identify

where in the manual it discussed pain compliance.

          {¶8}     Parole Officer Autry testified that Bullock became upset with Officer

Crawford and began to raise his voice and curse at the officers. Once the fight began,

she and Crawford stood to the side, in accordance with Justice Center regulations.

She testified that she saw Bullock grab Miles’s testicles.

                                           May 16, 2020

          {¶9}     On May 16, 2020, Corrections Officer Spenser Greene was working at

the Justice Center when he was approached by Bullock. Greene testified that Bullock

was angry and yelled at him because he had not been given dinner that night or the

night before. Greene told Bullock that an officer had gone to retrieve more food, and

he directed Bullock to go back to his cell and wait until food was brought to him.

Bullock returned to the pod (shared common area), but did not return to his cell.

Corrections Officers Ryan Neiheisel and Lee2 entered the pod to escort Bullock to his

cell.

          {¶10} Neiheisel testified that he told Bullock twice that he would not get

dinner until he returned to his cell. Bullock refused and told Neiheisel to take him to

“the hole.” Neiheisel attempted to put Bullock in the “escort position” by grabbing his



2   Lee’s first name does not appear in the record.


                                                      4
                      OHIO FIRST DISTRICT COURT OF APPEALS



arm. Bullock grabbed Neiheisel and a struggle ensued. Neiheisel testified that

Bullock was ignoring his commands and he felt that Bullock was attempting to put

him in a headlock, so he punched Bullock in the stomach. Neiheisel testified that at

that point, Bullock dropped to a knee and grabbed his testicles. Neiheisel told him to

let go and punched him two more times. Neiheisel and Lee got Bullock on the ground

and held him there until responding officers arrived.

       {¶11} Surveillance video captured most of the incident, but at the beginning

of the altercation the parties were pushed up against the wall directly underneath the

camera and the camera’s view was partially obscured. The video shows that Bullock

wrapped his right arm around Neiheisel. Lee attempted to get control of Bullock’s

left arm, but the camera’s view of Bullock’s left arm is obscured. The video shows

that Neiheisel punched Bullock in the stomach three times, and then the three of

them went to the ground. The struggle continued on the ground and Neiheisel

punched Bullock four to five more times in the stomach.

                              Sole Assignment of Error

       {¶12} In his sole assignment of error, Bullock argues his convictions were

against the manifest weight of the evidence because he did not knowingly cause or

attempt to cause physical harm during either confrontation. He contends the

testimony of the officers was contradicted by the surveillance video footage and

therefore was not credible.

       {¶13} In reviewing a claim that a conviction was against the manifest weight

of the evidence, we review the record, weigh the evidence and all reasonable

inferences, consider the credibility of the witnesses, and determine whether the trier

of fact, in resolving conflicts in the evidence, “clearly lost its way and created such a




                                               5
                      OHIO FIRST DISTRICT COURT OF APPEALS



manifest miscarriage of justice that the conviction must be overturned.” State v.

Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.). Reversal of a conviction

and a grant of a new trial should only be done in the “exceptional case in which the

evidence weighs heavily against the conviction.” Id.

       {¶14} “The trier of fact is in the best position to judge the credibility of the

witnesses and the weight to be given to the evidence presented.” State v. Carson, 1st

Dist. Hamilton No. C-180336, 2019-Ohio-4550, ¶ 16.

       {¶15} Bullock was convicted of two counts of assault for knowingly causing

or attempting to cause physical harm to another. See R.C. 2903.13(A). Both offenses

were fifth-degree felonies because they occurred on the grounds of a local

correctional facility, the victims were employees of the correctional facility, and

Bullock was under custody in the facility subsequent to his arrest for a parole

violation. See R.C. 2903.13(C)(4)(a).

       {¶16} Regarding the August 7, 2019 incident, Bullock argues that Miles’s

testimony was not credible because his use of “pain compliance” techniques was not

supported by any policy in the use-of-force manual, the video shows that Miles was

not hit in the face as he claimed, and Miles did not seek medical treatment for the

injury to his genitals despite his preexisting condition.

       {¶17} It is unclear from the video whether Bullock grabbed Miles’s genitals

because the camera’s view is blocked by Miles’s body. But the video does not

contradict Miles’s testimony as Bullock claims. In judging Miles’s credibility, the jury

was free to consider that Miles may have used force that was not approved by the

use-of-force manual and that Miles did not get hit in the face as he claimed. But

neither of those facts formed the basis of Bullock’s assault convictions. His




                                               6
                      OHIO FIRST DISTRICT COURT OF APPEALS



convictions stemmed from grabbing Miles’s genitals, and the jury did not clearly lose

its way in believing Miles’s testimony on that point. Furthermore, despite Miles’s

preexisting condition, the fact that he did not seek medical treatment does not mean

that he did not suffer physical harm. See R.C. 2901.01(A)(3) (“Physical harm to

persons” is defined as “any injury, illness, or other physiological impairment,

regardless of its gravity or duration”).

       {¶18} Bullock also argues that Officer Autry’s testimony that Bullock grabbed

Miles’s genitals was “questionable” because Autry’s view was blocked by Miles’s and

Bullock’s bodies. The video shows that the alleged grab happened right in front of

Autry and due to the positioning of Miles’s and Bullock’s bodies it is possible that she

saw Bullock grab Miles’s genitals. The jury was in the best position to judge her

credibility.

       {¶19} Regarding the May 16, 2020 incident, Bullock argues that Officer

Neiheisel caused the fight by grabbing him and that during the majority of the

altercation Bullock tried to keep his hands underneath himself. For these reasons, he

contends that he did not knowingly cause physical harm to Neiheisel.

       {¶20} The video does not show Bullock grab Neiheisel’s genitals. But the

video does not contradict Neiheisel’s testimony as Bullock claims. Furthermore,

Neiheisel grabbed Bullock after he refused multiple orders to return to his cell, and

what Bullock did with his hands after he grabbed Neiheisel’s genitals is irrelevant.

       {¶21} After a review of the record, we cannot say that the jury clearly lost its

way and created such a manifest miscarriage of justice that the convictions must be

overturned.




                                               7
                      OHIO FIRST DISTRICT COURT OF APPEALS



                                      Conclusion

       {¶22} The sole assignment of error is overruled and the judgments of the

trial court are affirmed.

                                                                     Judgments affirmed.

MYERS, P.J., and ZAYAS, J., concur.

Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                8